Citation Nr: 0410171	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-09 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, secondary 
to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for diabetes 
mellitus, secondary to herbicide exposure.

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in October 2003.  A transcript of 
that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that he was exposed to Agent Orange while 
stationed at an Air Force Base in Guam.  At the October 2003 
hearing, the veteran testified that his job in the Air Force was 
as a jet engine mechanic, but that his duties included hand-
loading bombs in the B-52s and sweeping up whatever wasted on the 
paddock.  He stated that he handled about ten to twelve canisters 
containing Agent Orange, and that a lot of them leaked on him.  

The veteran testified that he did not realize the liquid he was 
exposed to in service was Agent Orange until his VA "eye doctors" 
informed him that he had the toxin in his eyes.  There are no 
records of any VA eye treatment associated with the claims folder.  
VA is obligated to seek records of relevant VA treatment.  38 
U.S.C.A. § 5103A(c)(2) (2003).  VA treatment records are 
constructively of record.  VA is deemed to have constructive 
knowledge of certain documents that are generated by VA agents or 
employees, including VA physicians.  Bell v. Derwinski, 2 Vet. 
App. 611, 612-3 (1992).  If those documents predate a Board 
decision, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should ask the veteran to provide the information 
needed to obtain all records of his treatment by VA "eye doctors."  
He should also be invited to submit statements from the doctors 
who told him they found evidence that he had been exposed to Agent 
Orange.

2.  The RO should request information from the Armed Services 
Center for Research of Unit Records (USASCRUR) and/or the relevant 
service department as to the nature and extent of any in-service 
exposure of the veteran to herbicides (to include Agent Orange) or 
other toxins (such as aircraft oil).  In particular, the RO should 
request any personnel records, job descriptions, hazard warnings 
or other information relevant to the types of toxins the veteran 
may have been exposed to in the course of his duties cleaning and 
maintaining aircraft at the veteran's particular Air Force Base 
during time in which he was stationed there.

3.  When the RO is satisfied that the record is complete, the RO 
should review all of the evidence of record, including all new 
evidence, and readjudicate the issue of entitlement to service 
connection for diabetes mellitus, secondary to herbicide exposure.  
If the desired benefits are not granted, a supplemental statement 
of the case should be furnished to the veteran and his 
representative.  The veteran and his representative should be 
afforded an opportunity to respond to the supplemental statement 
of the case before the claims folder is returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

